UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave., P.O. Box 2020 Bloomington, IL 61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 N. Towanda Ave. Bloomington, IL 61702 (Name and address of agent for service) 1-800-245-2100 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2009 Item 1. Reports to Stockholders. Annual Report December 31, 2009 COUNTRY VP Growth Fund COUNTRY VP Bond Fund INVESTMENT ADVISOR’S LETTER TO SHAREHOLDERS January 2010 Dear Shareholders: I have a bit of a reputation around the office for being perpetually bearish in my market outlook. There may be some truth to that description, but I hate being in situations where I am surprised by events with negative investment implications that could readily be anticipated. Additionally, as much as I focus on what can go wrong I also try to examine where I might be wrong and how results might be a pleasant surprise.There will always be opportunities to invest and my job is to find the opportunities that make the most sense right now. I prefer to describe myself as a realist who keeps in mind the fact that things can go wrong just as much as they can go right. So, how does a realist look at the current investment environment? The domestic economy finally turned to positive growth in the third quarter as government stimulus programs gave a boost to consumer spending. The realist wonders whether growth can continue as stimulus effects diminish.Interest rates remain low as the Federal Reserve maintains short-term rates just above 0% while flooding the market with liquidity. Such efforts have historically worked to stimulate growth, but the realist is concerned that such efforts have also led to inflation along with having detrimental impact on international trade and currency valuation. Government spending continues to grow and looks to be even larger in coming years. While the government share of the overall economy may become larger, the realist fears that financing this spending will result in higher taxes, shrinking the consumer’s market impact, and higher interest rates, impacting everyone’s ability to afford to borrow. Finally the realist looks at economic indicators like Industrial Production, Employment, Real Income, and Real Retail Sales which remain well below the recovery tracks that might be expected compared to past recessionary periods. Still, there has generally been a disconnect between the performance of the stock market and that of the general economy. As a rule, the stock market tends to lead the economy by about six months. It has now been almost ten months since the market turned up suggesting that recovery should be at hand. However, the realist notes that recent market performance has been driven by lower quality issues which were badly beaten up on the way down. As it became apparent that these companies would survive, their stocks recovered to reflect that situation. Now the realist wonders if valuations have gone too far to reflect more than mere survival. Taking all of this into account, our job is to invest accordingly and incorporate the top-down view of the economy with bottom-up analysis of individual investment options.Our fixed income portfolios are finding opportunities in taxable municipal bonds while we wait for opportunities to take advantage of interest rates moving higher. Our equity portfolios have maintained a high quality bias and actively seek out stocks of firms that can thrive in whatever economic environment comes to pass. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com. COUNTRY VP GROWTH FUND Inception Date 11/17/03 The annualized returns for the Fund for the period ended December 31, 2009 are as follows: 1 Year 5 Years Since Inception 23.56% 1.26% 3.26% Expense Ratio – 0.90% These returns assume all dividends and capital gains distributions were re-invested in the Fund and reflect voluntary fee waivers in effect.In the absence of fee waivers, returns would be reduced.Returns do not reflect fees and expenses of any variable annuity contract or variable life insurance policy and would be lower if they did. Over the past year, domestic equity markets as measured by the S&P 500 Index had a total return of 26.46%. The stock market continued to recover in the second half of 2009 as it became clear that the economy was showing signs of stabilization and that financial markets were not going to “melt down”.Government stimulus packages, such as Cash for Clunkers, allowed GDP to return to positive territory in the third quarter. However, many of the usual economic indicators are tracking well below the recovery trajectories they have shown coming out of previous recessions. Industrial Production, Real Income, Real Retail Sales, and quite importantly Employment are well below levels that might be expected in recovery. The Unemployment Rate has jumped to more than 10% and many economists believe it will remain at elevated levels throughout 2010.With the Federal Reserve maintaining accommodative policies by keeping short-term interest rates low, the economy may be able to gain some traction as the year progresses. While the stock market recovery was welcome, the largest positive stock movements came from the lowest quality issues. As it became clear that companies thought to be teetering on the edge of viability would actually survive, the stocks came roaring back. Given our philosophy of owning high quality stocks, the VP Growth Fund participated in the rally but could not keep pace with a market being led by the lowest quality names. As the year ended, the performance differences between quality tiers appeared to be abating. We remain cautious in our near-term outlook given the lack of traction we see in the overall economy while we look for opportunities that will flourish over the long haul. COUNTRY VP BOND FUND Inception Date 11/17/03 The annualized returns for the Fund for the period ending December 31, 2009 are as follows: 1 Year 5 Years Since Inception 7.89% 4.70% 4.46% Expense Ratio – 0.70% These returns assume all dividend and capital gain distributions were re-invested in the Fund and reflect voluntary fee waivers in effect.In the absence of fee waivers, returns would be reduced.Returns do not reflect fees and expenses of any variable annuity contract or variable life insurance policy and would be lower if they did. One year later the world is a better place. In 2009 the bond market staged a remarkable recovery, coming back from the brink of disaster. After a miserable 2008, corporate and junk debt staged massive rallies. Investors, who had fled from all but the safest investments in 2008, dove back into the most volatile bonds. Treasury bonds that had been the market leaders fell in price. The U.S government sold a record breaking $2.1 trillion of new debt to help fund a multitude of stimulus programs. Investment grade corporate debt logged impressive gains, returning almost 20%. The fund’s performance benefitted from an underweight in Treasury debt, and an overweight in corporate bonds. As we enter 2010, fear has been replaced by relative complacency. However, the Federal Reserve is set to unwind some of the programs implemented to stimulate the economy. These developments could be a sticking point for the credit markets. The nagging high unemployment rate continues to support the bond market. Until there is a measurable reduction in the unemployment level, the Fed will hold short interest rates at historical lows. Currently, the fund is duration neutral to the Barclay’s Capital Aggregate Bond Index. We are overweight corporate debt and a new sector, Build America Bonds (BABS). BABS are taxable municipal bonds used to finance various infrastructure projects. We feel these securities offer compelling value versus comparable rated corporate bonds. We continue to feel investment grade bonds are an attractive investment in the current slow-growth and low inflation environment. The biggest risk to bonds is a possible pickup in inflation, but this does not appear imminent. Sincerely, Bruce D. Finks Vice President Please refer to the Portfolio Highlights sections for index and peer average, including descriptions and performance.The S&P 500 Index is an unmanaged index that contains securities typically selected by managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commission and other expenses associated with investing in equity securities.You cannot invest directly in an index. The Barclay’s Capital U.S. Aggregate Bond Index is a benchmark index composed of U.S. Securities in Treasury, Government-Related, Corporate, and Securitized sectors. It includes securities that are of investment-grade quality or better, have at least one year to maturity, and have an outstanding par value of at least $250 million. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in Asset-Backed and Mortgage-Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. For use only when accompanied or preceded by a prospectus. The Distributor of the COUNTRY VP Mutual Funds is COUNTRY Capital Management Company. COUNTRY VP Mutual Funds — Expense Example December 31, 2009(unaudited) As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 for the period 7/01/09 – 12/31/09. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. COUNTRY VP Growth Fund Expenses Paid Beginning Account Ending Account During Period Value 7/1/09 Value 12/31/09 7/1/09 – 12/31/09* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 20.51% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 0.90%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). COUNTRY VP Bond Fund Expenses Paid Beginning Account Ending Account During Period Value 7/1/09 Value 12/31/09 7/1/09 – 12/31/09* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 3.64% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 0.70%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 4 Illustration of $10,000 Investment December 31, 2009 VP GROWTH FUND vs. STANDARD & POOR’S (VARIABLE UNDERLYING FUNDS) AVERAGE Past performance is not indicative of future results. The above graph represents the growth of $10,000 of the VP Growth Fund. Average Annual Returns* 1 Year 23.56% 5 Years 1.26% Since Inception (11/17/03) 3.26% * Fund returns are net of all fees and transaction costs, while the Index returns are based solely on market returns without deduction for fees or transaction costs for rebalancing.The Index is unmanaged.Performance for the VP Growth Fund would have been lower if returns had taken insurance charges into account. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com. 5 Illustration of $10,000 Investment December 31, 2009 VP BOND FUND vs. MERRILL LYNCH U.S. DOMESTIC MASTER BOND INDEX, BARCLAYS CAPITAL AGGREGATE BOND INDEX AND LIPPER INTERMEDIATE INVESTMENT GRADE DEBT FUNDS (VARIABLE UNDERLYING FUNDS) AVERAGE Past performance is not indicative of future results. The above graph represents the growth of $10,000 of the VP Bond Fund. Average Annual Returns* 1 Year 7.89% 5 Years 4.70% Since Inception (11/17/03) 4.46% * Fund returns are net of all fees and transaction costs, while the Index returns are based solely on market returns without deduction for fees or transaction costs for rebalancing.The Index is unmanaged.Performance for the VP Bond Fund would have been lower if returns had taken insurance charges into account. Performance data quoted represents past performance; past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com. 6 COUNTRY VP Mutual Funds — Allocation of Portfolio Assets December 31, 2009 (unaudited) COUNTRY VP Growth Fund* COUNTRY VP Bond Fund* * Expressed as a percentage of total investments. 7 COUNTRY VP Mutual Funds — Portfolio Highlights COUNTRY VP Growth Fund Average Annual ReturnsDecember 31, 2009 Since Inception 1 Year 5 Years 11/17/03 COUNTRY VP Growth Fund (11/17/03)(1) 23.56% 1.26% 3.26% S&P 500 Index(2) 26.46% 0.42% 3.15% Performance would have been lower if returns had taken insurance charges into account. The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market. The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities. Ten Largest Holdings (excludes short-term investments)December 31, 2009 Value Percent of Fund Exxon Mobil Corporation $ % CVS Caremark Corporation % AFLAC Incorporated % Microsoft Corporation % Wal-Mart Stores, Inc. % Gentex Corporation % Chesapeake Energy Corp. % Intel Corporation % Halliburton Company % JPMorgan Chase & Company % $ % COUNTRY VP Bond Fund Average Annual ReturnsDecember 31, 2009 Since Inception 1 Year 5 Years 11/17/03 COUNTRY VP Bond Fund — (11/17/03)(1) 7.89% 4.70% 4.46% Barclays Capital Aggregate Bond Index(2) 5.93% 4.97% 4.84% Merrill Lynch U.S. Domestic Master Bond Index(3) 5.24% 5.09% 4.94% Performance would have been lower if returns had taken insurance charges into account. The Barclays Capital Aggregate Bond Index covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of SEC-registered securities. The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors. The Merrill Lynch U.S. Domestic Master Bond Index is a basket of publicly issued Government Bonds, Corporate Bonds and Mortgage Pass Through Securities with maturities greater than one year. Ten Largest Holdings (excludes short-term investments)December 31, 2009 Value Percent of Fund U.S. Treasury Inflation Index Notes, 3.000%, 07/15/2012 $ % Government National Mortgage Association, 4.828%, 11/16/2033 % Federal Home Loan Mortgage Corp., 4.000%, 11/15/2018 % Wachovia Bank Commercial Mortgage Trust, 4.445%, 11/15/2035 % U.S. Treasury Bonds, 5.375%, 02/15/2031 % JPMorgan Commercial Mortgage Finance Corp., 5.050%, 12/12/2034 % JPMorgan Chase & Co., 5.375%, 10/1/2012 % Federal Home Loan Bank, 4.500%, 01/15/2014 % Government National Mortgage Association, 5.000%, 07/15/2033 % Virginia Electric & Power Co., 4.500%, 12/15/2010 % $ % 8 COUNTRY VP Mutual Funds — Schedule of Investments December 31, 2009 COUNTRY VP Growth Fund Shares Value COMMON STOCKS — 96.73% Consumer Discretionary — 10.40% Abercrombie & Fitch Co. - Class A $ Comcast Corporation Darden Restaurants, Inc. Gentex Corporation The Home Depot, Inc. Limited Brands News Corporation - Class A Target Corporation Consumer Staples — 13.24% Archer-Daniels-Midland Company CVS Caremark Corporation The Kroger Co. McCormick & Company Philip Morris International, Inc. The Procter & Gamble Company Sysco Corporation Wal-Mart Stores, Inc. Energy — 13.47% Apache Corporation Chesapeake Energy Corp. ChevronTexaco Corp. ConocoPhillips Exxon Mobil Corporation Halliburton Company Schlumberger Limited (b) Financials — 10.29% ACE Limited (b) AFLAC INCORPORATED American Express Company The Bank of New York Mellon Corporation JPMorgan Chase & Co. State Street Corp. Wells Fargo & Company Health Care — 14.87% Abbott Laboratories Amgen Inc. (a) Baxter International Inc. Covance, Inc. (a) Gilead Sciences, Inc. (a) Hologic, Inc. (a) Johnson & Johnson Medtronic, Inc. Pfizer Inc. WellPoint Inc. (a) Industrials — 10.62% 3M Co. Caterpillar Inc. Emerson Electric Co. General Dynamics Corp. General Electric Company Ingersoll-Rand PLC (b) Iron Mountain, Inc. (a) Stericycle, Inc. (a) Information Technology — 16.63% Cisco Systems, Inc. (a) Dell, Inc. (a) EMC Corporation (a) Intel Corporation International Business Machines Corporation Intuit Inc. (a) Microsoft Corporation Nokia Corp. - ADR QUALCOMM Inc. Research in Motion Ltd. (a) (b) Western Union Company Materials — 1.55% BHP Billiton Limited - ADR Newmont Mining Corporation Telecommunication Services — 3.36% American Tower Corporation - Class A (a) AT&T, Inc. Verizon Communications Inc. Utilities — 2.30% Dominion Resources Inc. Exelon Corp. FPL Group, Inc. TOTAL COMMON STOCKS (Cost $10,048,163) Principal Amount CORPORATE BONDS — 1.02% Utilities — 1.02% Northern States Power Co. 8.000%, 08/28/2012 $ TOTAL CORPORATE BONDS (Cost $100,731) Shares SHORT-TERM INVESTMENTS — 2.40% Money Market Funds — 2.40% Federated Prime Obligations Fund 0.110% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $270,537) TOTAL INVESTMENTS (Cost $10,419,431)— 100.15% LIABILITIES IN EXCESS OF OTHER ASSETS — (0.15)% ) TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. ADR — American Depository Receipt (a) Non-income producing security. (b) Foreign issuer. (c) The rate quoted is the annualized seven-day effective yield as of December 31, 2009. The accompanying notes are an integral part of these financial statements. 9 COUNTRY VP Mutual Funds — Schedule of Investments December 31, 2009 COUNTRY VP Bond Fund Principal Amount Value ASSET-BACKED SECURITIES — 2.99% Caterpillar Financial Asset Trust 4.940%, 04/25/2014 $ $ CIT Equipment Collateral 5.050%, 04/20/2014 Citibank Credit Card Issuance Trust 4.150%, 07/07/2017 Countrywide Asset-Backed Certificates 5.549%, 08/25/2021 John Deere Owner Trust 4.890%, 03/16/2015 PG&E Energy Recovery Funding LLC 4.470%, 12/25/2014 Residential Asset Securities Corporation 4.767%, 10/25/2032 TOTAL ASSET-BACKED SECURITIES (Cost $592,925) CORPORATE BONDS — 37.47% Abbott Laboratories 5.600%, 05/15/2011 American Honda Finance Corporation 6.700%, 10/01/2013 (Acquired 09/24/2008, Cost $99,904) (a) American International Group, Inc. 5.850%, 01/16/2018 Apache Corp. 6.900%, 09/15/2018 Archer-Daniels-Midland Company 5.450%, 03/15/2018 AT&T Inc. 5.500%, 02/01/2018 Baltimore Gas and Electric Company 6.730%, 06/12/2012 The Bank of New York Mellon Corporation 4.500%, 04/01/2013 BHP Billiton Finance USA Ltd. 5.125%, 03/29/2012 (d) Burlington Northern Santa Fe Corp. 5.750%, 03/15/2018 Canadian Pacific Railroad Company 5.750%, 05/15/2013 (d) Citigroup, Inc. 5.500%, 08/27/2012 Coca Cola Enterprises, Inc. 7.375%, 03/03/2014 ConocoPhillips 6.650%, 07/15/2018 Credit Suisse New York 5.000%, 05/15/2013 Devon Energy Corp. 6.300%, 01/15/2019 Duke Energy Carolinas LLC 5.750%, 11/15/2013 E.I. Du Pont Nemours 5.000%, 01/15/2013 General Electric Capital Corporation 4.250%, 12/01/2010 5.000%, 06/27/2018 Harley-Davidson Funding Corp. 5.250%, 12/15/2012 (Acquired 12/05/2007, Cost $99,886) (a) Hewlett Packard Co. 4.500%, 03/01/2013 Honeywell International, Inc. 4.250%, 03/01/2013 IBM Corp. 7.625%, 10/15/2018 Ingersoll-Rand Co. 6.230%, 11/19/2027 (d) JPMorgan Chase & Co. 5.375%, 10/01/2012 Kellogg Co. 5.125%, 12/03/2012 Kraft Foods, Inc. 6.750%, 02/19/2014 McKesson Corp. 7.500%, 02/15/2019 Merck & Co. Inc. 5.760%, 05/03/2037 Merrill Lynch & Co. Inc. 5.450%, 02/05/2013 New Valley Generation IV 4.687%, 01/15/2022 New York University 5.236%, 07/01/2032 Perforadora Centrale SA de CV 5.240%, 12/15/2018 (d) Pfizer, Inc. 5.350%, 03/15/2015 Pitney Bowes, Inc. 5.250%, 01/15/2037 Regions Bank 7.500%, 05/15/2018 Rio Tinto Finance USA Ltd. 5.875%, 07/15/2013 (d) Simon Property Group LP 5.750%, 12/01/2015 Southern California Edison 5.750%, 03/15/2014 Stanford University 4.750%, 05/01/2019 State Street Corporation 5.375%, 04/30/2017 Toyota Motor Credit Corporation 4.350%, 12/15/2010 Transocean, Inc. 5.250%, 03/15/2013 (d) United Parcel Service, Inc. 4.500%, 01/15/2013 United Technologies Corp. 5.375%, 12/15/2017 Verizon Communications Inc. 5.500%, 02/15/2018 Vessel Management Services Inc. 4.960%, 11/15/2027 Virginia Electric & Power Co. 4.500%, 12/15/2010 Wal-Mart Stores, Inc. 4.125%, 02/15/2011 6.200%, 04/15/2038 Walt Disney Company 4.700%, 12/01/2012 The accompanying notes are an integral part of these financial statements. 10 COUNTRY VP Mutual Funds — Schedule of Investments December 31, 2009 COUNTRY VP Bond Fund (continued) Principala Amount Value CORPORATE BONDS — 37.47% (continued) Wells Fargo Company 4.875%, 01/12/2011 $ $ 5.625%, 12/11/2017 William Wrigley Junior Co. 4.650%, 07/15/2015 XTO Energy, Inc. 4.625%, 06/15/2013 TOTAL CORPORATE BONDS (Cost $6,968,976) MORTGAGE-BACKED SECURITIES — 26.19% Bank of America Mortgage Securities 5.250%, 10/25/2020 Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 6.000%, 11/25/2036 Federal Home Loan Mortgage Corp. 6.500%, 03/01/2015 4.000%, 11/15/2018 5.000%, 11/15/2018 5.750%, 12/15/2018 5.000%, 10/01/2020 5.000%, 10/15/2031 Federal National Mortgage Association 3.500%, 09/01/2013 5.000%, 02/01/2014 5.000%, 05/01/2023 5.500%, 09/01/2025 5.500%, 02/01/2033 5.290%, 11/25/2033 5.500%, 12/01/2035 5.000%, 06/01/2038 6.500%, 02/25/2044 6.500%, 05/25/2044 GE Capital Commercial Mortgage Corporation 4.706%, 05/10/2043 Government National Mortgage Association 4.500%, 05/20/2014 5.500%, 10/20/2015 4.140%, 03/16/2018 4.116%, 03/16/2019 4.031%, 01/16/2021 3.727%, 03/16/2027 4.828%, 11/16/2033 6.000%, 10/15/2036 JPMorgan Commercial Mortgage Finance Corp. 5.050%, 12/12/2034 Mortgage IT Trust 4.250%, 02/25/2035 Nomura Asset Acceptance Corporation 6.500%, 03/25/2034 (Acquired 01/20/2004, Cost $26,215) (a) 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $44,475) (a) Residential Asset Securitization Trust 4.750%, 02/25/2019 Small Business Administration Participation Certificates 5.080%, 11/01/2022 5.570%, 03/01/2026 Vendee Mortgage Trust 5.750%, 11/15/2032 Wachovia Bank Commercial Mortgage Trust 4.445%, 11/15/2035 5.237%, 07/15/2041 (b) Wells Fargo Mortgage Backed Securities Trust 4.450%, 10/25/2033 (b) 5.594%, 07/25/2036 Government National Mortgage Association 6.000%, 12/15/2031 6.000%, 02/15/2032 7.000%, 07/15/2032 5.000%, 07/15/2033 TOTAL MORTGAGE-BACKED SECURITIES (Cost $5,033,417) MUNICIPAL BONDS — 14.02% Barrington, IL Build America General Obligation 5.370%, 12/15/2024 Chicago, IL Board of Education Build America General Obligation 6.038%, 12/01/2029 Chicago, IL Metropolitan Water Reclamation Build America General Obligation 5.720%, 12/01/2038 Dallas County, TX Hospital District Build America General Obligation 5.348%, 08/15/2022 Delaware State Build America General Obligation – Series D 4.700%, 10/01/2021 Indiana Public Schools Multi-School Building Corp. Build America General Obligation 4.900%, 07/15/2022 Los Angeles, CA Unified School District General Obligation 5.755%, 07/01/2029 Maryland State Build America General Obligation 4.550%, 08/15/2024 Mississippi State Build America General Obligation 5.539%, 10/01/2029 New York, NY Build America General Obligation 5.206%, 10/01/2031 Pueblo, CO Board of Waterworks of Pueblo Revenue Bond 5.700%, 11/01/2029 Tennessee State Build America General Obligation 4.521%, 05/01/2021 Texas State Build America General Obligation 5.517%, 04/01/2039 University of California Revenue Bond 5.770%, 05/15/2043 University of Michigan Revenue Bond 6.172%, 04/01/2030 The accompanying notes are an integral part of these financial statements. 11 COUNTRY VP Mutual Funds — Schedule of Investments December 31, 2009 COUNTRY VP Bond Fund (continued) Principal Amount Value MUNICIPAL BONDS — 14.02% (continued) University of Washington Revenue Bond 6.060%, 07/01/2039 $ $ Utah State Building Ownership Authority Build America Revenue Bond 5.768%, 05/15/2030 Washington State Build America General Obligation 4.736%, 08/01/2024 Washington Suburban Sanitation District General Obligation 4.800%, 06/01/2025 York County, SC School District Build America General Obligation 5.500%, 03/01/2028 TOTAL MUNICIPAL BONDS (Cost $2,848,879) U.S. GOVERNMENT AGENCY ISSUES — 1.64% (c) Federal Home Loan Bank 4.840%, 01/25/2012 4.500%, 01/15/2014 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $299,932) U.S. TREASURY OBLIGATIONS — 8.06% U.S. Treasury Bonds — 2.95% 5.375%, 02/15/2031 4.500%, 08/15/2039 U.S. Treasury Inflation Index Bonds — 0.92% 2.375%, 01/15/2025 U.S. Treasury Inflation Index Notes — 4.19% 3.000%, 07/15/2012 1.875%, 07/15/2013 2.000%, 01/15/2014 TOTAL U.S. TREASURY OBLIGATIONS (Cost $1,566,299) SHORT-TERM INVESTMENTS — 8.97% Commercial Paper — 2.54% Chevron Corp. 0.018%, 01/06/2010 Shares Money Market Funds — 6.43% Federated Prime Obligations Fund 0.110% (e) $ Virtus Insight Money Market Fund 0.170% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $1,768,376) TOTAL INVESTMENTS (Cost $19,078,804) — 99.34% OTHER ASSETS IN EXCESS OF LIABILITIES — 0.66% TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. (a) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.As of December 31, 2009 these securities represented 1.40% of total net assets. (b) Variable rate security.The rate shown on variable rate securities represents the rates at December 31, 2009. (c) Federal Home Loan Bank is supported by the right of the issuer to borrow from the U.S. Department of the Treasury. (d) Foreign issuer. (e) The rate quoted is the annualized seven-day yield as of December 31, 2009. The accompanying notes are an integral part of these financial statements. 12 Statements of Assets and Liabilities December 31, 2009 COUNTRY VP COUNTRY VP Growth Fund Bond Fund Assets: Investments in securities: At cost $ $ At value $ $ Cash Dividends receivable — Interest receivable Total assets Liabilities: Payable for capital stock redeemed Payable to Advisor Accrued expenses and other liabilities Total liabilities Net Assets $ $ Net Assets Consist of: Paid in capital $ $ Undistributed net investment income — Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Total — representing net assets applicable to outstanding capital stock $ $ Shares outstanding Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. 13 Statements of Operations for the Year Ended December 31, 2009 COUNTRY VP COUNTRY VP Growth Fund Bond Fund Investment Income: Dividends* $ $ Interest Total investment income Expenses: Investment advisory fees (Note F) Transfer agent fees Professional fees Printing Custody fees Administration fees Accounting fees Miscellaneous fees Insurance Trustees’ fees Registration fees Total expenses Less: Expenses waived (Note F) ) ) Net expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments: Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Increase in Net Assets Resulting from Operations $ $ * Net of foreign taxes withheld of $ $
